     Case: 1:21-cv-00855 Document #: 8 Filed: 02/23/21 Page 1 of 2 PageID #:77




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRACEY DENICE WILLIAMS,                        )
                                               )
               Plaintiff,                      )    Case No. 1:21-cv-00855
                                               )
    v.                                         )    Honorable: Jorge L. Alonso
                                               )
JPMORGAN CHASE BANK, N.A.,                     )
                                               )
                Defendant.



                                   NOTICE OF MOTION

         PLEASE TAKE NOTICE on Thursday, March 4, 2021, at 9:30 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Jorge L. Alonso, presiding in
Courtroom 1903 at the United States District Courthouse, 219 South Dearborn Street, Chicago,
Illinois 60604, to present JPMorgan Chase Bank, N.A.'s Motion to Dismiss and Memorandum
of Law in Support of Its Motion to Dismiss.


DATED: February 23, 2021                      Akerman LLP

                                              /s/ Rebekah A. Carpenter
                                              Rebekah A. Carpenter (ARDC #6305616)
                                              Erin E. Edwards (ARDC #6308945)
                                              AKERMAN LLP
                                              71 South Wacker Drive, 47th Floor
                                              Chicago, IL 60606
                                              (312) 634-5700 Telephone
                                              rebekah.carpenter@akerman.com
                                              erin.edwards@akerman.com

                                              Attorneys for JPMorgan Chase Bank, N.A.
      Case: 1:21-cv-00855 Document #: 8 Filed: 02/23/21 Page 2 of 2 PageID #:78




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of JPMorgan Chase Bank, N.A.'s Notice of Motion, Motion

to Dismiss and Memorandum of Law in Support of Its Motion to Dismiss were served upon all

parties listed below via Electronic Mail and U.S. First Class Mail on February 23, 2021.

       Tracey Denice Williams
       1619 W. 80th Street, Ap. #3
       Chicago, Illinois 60620

       Tracey Denice Williams
       1619 W. 80th Street, Ap. #3
       Chicago, Illinois 60620
       Teedee425@gmail.com




                                             /s/ Rebekah A. Carpenter
                                             Rebekah A. Carpenter (ARDC #6305616)
